DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 02/09/2022.

Allowable Subject Matter
Claims 2-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 2, 14, 15 and 17) of the instant application have been amended to recite an invention of configuring a calibration control device to calibrate characteristic difference between reception units, and configuring another calibration control device to calibrate characteristic difference between transmission units, in a wireless communication system. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 2, 14, 15 and 17. Specifically, the examiner’s best prior art by Li (US 2015/0357710 A1) and Gelenbe et al (US 2013/0086267) do not teach the amended features as recited in claims 2, 14, 15 and 17. 
Therefore, claims 2, 14, 15 and 17 are considered distinct from prior art and are allowable. Since claims 3-11 are depending on claim 2, and claim 16 is depending on claim 15, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631